Exhibit 10.5

MANUFACTURING AND SUPPLY AGREEMENT

This MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”) is entered into and
is effective as of this 30 day of July, 2019 (the “Effective Date”), by and
between Jubilant HollisterStier LLC (“Supplier”), a Delaware corporation having
offices at 3525 North Regal Street, Spokane, WA 99207 and Zyla Life Science US
Inc. (“Customer”), a Delaware corporation, having offices at 600 Lee Road, Suite
100, Wayne, PA 19087.  Supplier and Customer may be referred to herein
individually as a “Party” and collectively as the “Parties.”

BACKGROUND:

WHEREAS, Supplier has the manufacturing resources and

WHEREAS, Customer wishes Supplier to manufacture and supply to Customer, the
pharmaceutical product SPRIX® (ketorolac tromethamine) Nasal Spray (the
“Product”) and Supplier desires to manufacture, package and sell such Product to
Customer, on the terms and subject to the conditions set out below in this
Agreement

NOW THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the Parties agree as follows:

ARTICLE I

DEFINITIONS

For the purposes of this Agreement, the following terms shall have the following
meanings:

1.1 “Act” means the U.S. Food, Drug & Cosmetics Act (21 U.S.C. § 301 et seq.)
and related U.S. regulations, including 21 Code of Federal Regulations (Chapters
210 and 211 and 610), as amended from time to time.

1.2 “Affiliate” means, with respect to either Party, those entities controlled
by, in control of, or under common control with such Party.  A corporation or
non-corporate business entity shall be regarded as in control of another
corporation or business entity (a) if it owns or directly or indirectly controls
a majority of the voting stock or other ownership interest of the other entity,
or (b) in the absence of the ownership of a majority of the voting stock or
other ownership interest of such entity, if it possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such corporation or non-corporate business entity, as applicable.

1.3 “Agreement” has the meaning set forth in the preamble of this Agreement.

1.4 “API” means the active pharmaceutical ingredient listed on Exhibit A.

1.5 “API Specifications” means, with respect to a given API, the specifications
for such API, including chemical name, structure, reference profile, limits,
impurities, physical properties,

 



[****]  Portions omitted pursuant to a request for confidential treatment.



 

identity tests, analytical methods, storage requirements, and similar
information, attached hereto as Exhibit A.

1.6 “Applicable Laws” means all laws, statutes, ordinances, regulations, rules,
judgments, decrees or orders of any Authority: (i) with respect to each party,
in any jurisdiction in which such party actually operates or performs activities
hereunder related to the manufacture and sale of the Product; (ii) with respect
to Customer, in any jurisdictions in which API or Product are produced,
marketed, distributed, used or sold; and (iii) with respect to Supplier, in any
jurisdiction expressly designated in the Specifications.  The term Applicable
Laws includes cGMPs.

1.7 “Best Efforts” means the efforts that a prudent person desirous of achieving
a result would use in similar circumstances to achieve that result as
expeditiously as possible, provided, however, that a person required to use
‘Best Efforts’ under this Agreement will not be required to take actions that
would result in a material adverse change in the benefits to such person of this
Agreement and the contemplated transactions or to dispose of or make any change
to its business, expend any material funds or incur any other material burden.

1.8 “Binding Forecast” shall have the meaning set forth in Section 2.3

1.9  “Breaching Party” shall have the meaning set forth in Section 8.2(b).

1.10 “Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the states of Pennsylvania or Washington, United States.

1.11  “Calendar Year” means January 1 – December 31.

1.12 “Claims” shall have the meaning set forth in Section 7.1.

1.13 “Commercially Reasonable Efforts” means with respect to either Party, those
efforts and resources that a such Party would normally devote to a product or
compound owned by it or to which it has rights of the type it has hereunder,
which is of similar market potential at a similar stage in its development or
product life, taking into account the competitiveness of the global and local
marketplace, the pricing and launching strategy for the respective product, the
proprietary position of the product, the profitability and the relative
potential safety and efficacy of the product and other relevant factors,
including technical, legal, scientific, regulatory or medical factors then
prevailing.  “Commercially Reasonable” as used herein shall be interpreted in a
corresponding manner.

1.14 “Components” means, collectively, all raw materials, ingredients and
packaging components required to be used in order to produce the Product in
accordance with the Specifications, other than API and those items listed as
components in Exhibit B.

1.15  “Confidential Information” means any information of a Party and/or its
Affiliates that is disclosed by the disclosing Party or its Affiliates
(“Disclosing Party”) to the receiving Party or its Affiliates (“Receiving
Party”) during the Term relating to the obligations of either Party contemplated
by this Agreement.  Notwithstanding the foregoing, any Confidential Information
disclosed by visual observation during a tour, site visit, or audit of
Customer’s





2



 

or any of its Affiliates’ laboratories, manufacturing plants or other facilities
or, reversely, any Confidential Information disclosed by visual observation
during a tour, site visit, or audit of Supplier’s or any of its Affiliates’
laboratories, manufacturing plants or other facilities shall automatically be
deemed Confidential Information.  Notwithstanding the foregoing, Confidential
Information shall not include any information that:

(a)     is or becomes part of the public domain without breach by the Receiving
Party of this Agreement;

(b)     was in the Receiving Party’s possession before disclosure by the
Disclosing Party and was not acquired directly or indirectly from the Disclosing
Party; or

(c)     is obtained from a Third Party with no obligation of confidentiality to
the Disclosing Party, who has a right to disclose it to the Receiving Party; or

(d)     is developed independently by the Receiving Party without use of the
Confidential Information of the Disclosing Party, as evidenced by the Receiving
Party’s written records.

1.16 “Conforming Product” means Product delivered by the Supplier hereunder that
meets the Product Warranty.

1.17 “Control” with respect to any intellectual property means the ability to
grant a license or sublicense as provided for herein without violating the terms
of any agreement or other arrangement with any Third Party and, with respect to
Know-How, also means that such intellectual property is not known to the other
Party prior to disclosure thereto, nor freely available from the public domain
or any Third Parties.

1.18 “Customer” shall have the meaning set forth in the preamble of this
Agreement.

1.19 “Customer Indemnitee” shall have the meaning set forth in Section 7.1.

1.20 “Developed Intellectual Property” shall have the meaning set forth in
Section 2.12.

1.21 “Disclosing Party” shall have the meaning set forth in Section 1.14.

1.22 “Effective Date” shall have the meaning set forth in the heading of this
Agreement.

1.23 “Failure” shall have the meaning set forth in Section 2.7.

1.24 “Field Correction” means any action taken or changes performed affecting a
distributed product to mitigate a risk to health or correct issues with
misbranded or non-conforming product.

1.25 “FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

1.26 “Force Majeure” shall have the meaning set forth in Section 10.4.





3



 

1.27 “Good Manufacturing Practices” or “cGMP” means the current Good
Manufacturing Practices standards as promulgated under each of the following as
in effect on the date of this Agreement and as amended or revised after the date
of this Agreement: (a) the Act and other FDA regulations, policies, or
guidelines in effect at a particular time for the manufacture, testing and
quality control of the Products; (b) the quality management systems guidance
according to ICH Q10; and as amended from time to time.

1.28 “Governmental Authority” means any nation or government, any state, local
or other political subdivision thereof, and any entity, department, commission,
bureau, agency, authority, board, court, official or officer, domestic or
foreign, exercising executive, judicial, regulatory or administrative
governmental functions.

1.29 “Law” means each provision of any currently existing federal, state, local
or foreign, civil and criminal law, statute, ordinance, order, code, rule,
regulation, guideline (including cGMP) or directive or common law, promulgated
or issued by any Governmental Authority, as well as any judgments, decrees,
injunctions or agreements issued or entered into by any Governmental Authority.

1.30 “Manufacturing Facility” means any facility utilized by Supplier, its
agents and Affiliates in connection with the manufacture, processing, filling,
testing, packaging, distribution, importation, exportation, transport or storage
of any Product.

1.31 “Maximum Transfer Prices” shall have the meaning set forth in Section
5.1(a)

1.32 “Minimum Transfer Price” shall have the meaning set forth in Section
5.1(a).

1.33 “Non-Breaching Party” shall have the meaning set forth in Section 8.2(b).

1.34 “Party” or “Parties” shall have the meaning set forth in the preamble to
this Agreement.

1.35 “Patent(s)” means any claim in an issued patent including any extension,
substitution, registration, confirmation, reissue, supplemental protection
certificate, re-examination or renewal of such patent, to the extent said patent
is valid and enforceable (and in each case any foreign counterpart thereto).

1.36 “Permitted Recipients” shall have the meaning set forth in Section 9.1(b).

1.37 “Product” means Sprix (ketorolac tromethamine) Nasal Spray 15.75 mg per
spray

1.38 “Product Warranty” means the warranties set forth in Sections 6.2(a), (b)
and (c).

1.39  “Purchase Order” shall have the meaning set forth in Section 2.4.

1.40 “Quality Agreement” means the Quality Agreement executed by the Parties
which shall describe the regulatory and compliance roles and responsibilities of
both Supplier and Customer with respect to activities conducted hereunder. The
Quality Agreement will be attached hereto as Exhibit C and incorporated herein
by reference.  The Quality Agreement shall include, without limitation,
provisions relating to complaint management, storage and





4



 

shipment conditions and controls, product release and environmental, temperature
and humidity conditions and controls, as applicable.

1.41 “Recall” means the removal or correction of a marketed product that the FDA
or other Regulatory Authority considers to be in violation of the laws it
administers and against which the agency would initiate legal action (e.g.,
seizure) and may be conducted on a firm’s own initiative, by FDA or other
Regulatory Authority request, or by FDA or other Regulatory Authority order
under statutory authority.  The words ‘recalled’ ‘recalling’, etc. shall have
correlative meanings.

1.42 “Recall Costs” means all costs and expenses relating to or arising out of
any Recall, Withdrawal or Field Correction including any out-of-pocket expenses
incurred by either Party relative to notification, shipping, disposal and return
of the Recalled or Withdrawn product and the notification and correction of any
product subject to a Field Correction.

1.43 “Receiving Party” shall have the meaning set forth in Section 4.

1.44 “Regulatory Approvals” means, with respect to a particular country or
regulatory jurisdiction, the registrations, authorizations and approvals
(including reimbursement approvals), licenses, supplements and amendments, pre-
and post-approvals, of any national, supra-national, regional, state or local
Regulatory Authority, department, bureau, commission, council or other
Regulatory Authority or Governmental Authority in such country (including, but
not limited to the FDA), necessary for the development (including the conduct of
clinical trials), manufacture, distribution, importation, exportation,
transport, storage, marketing, promotion, offer for sale, use, or sale of a
product in such country.

1.45 “Regulatory Authority” means any national, supra-national, regional, state
or local regulatory authority, department, bureau, commission, council or other
Governmental Authority in such country (including, but not limited to, the FDA
or any successor agencies thereto) responsible for overseeing the development
(including the conduct of clinical trials), manufacture, distribution,
importation, exportation, transport, storage, marketing, promotion, offer for
sale, use, or sale of a Product.

1.46  “Rolling Forecast” shall have the meaning set forth in Section 2.3.

1.47 “Specifications” means the current approved finished product specifications
for the Product attached hereto as Exhibit D, as may be updated from time to
time pursuant to the terms of this Agreement.

1.48 “Supplier” shall have the meaning set forth in the preamble of this
Agreement.

1.49 “Supplier Indemnitee” shall have the meaning set forth in Section 7.2.

1.50 “Supplier IP” means the Supplier Know How and the Supplier Patent Rights.

1.51 “Supplier Know How” means all Know-How Controlled by Supplier that relates
to the manufacture and/or supply of a Product and all development, clinical,
quality, and regulatory information associated with such Product.  For the
avoidance of doubt, this includes both the





5



 

Know-How Controlled by Supplier at the time of execution of this Agreement, and
any future Know How Controlled by Supplier that relates to the manufacture
and/or supply of Products.  Notwithstanding the foregoing, Supplier Know-How
excludes Developed Intellectual Property Rights.

1.52 “Supplier Patent Rights” all claims of any Patent that is owned or
Controlled by Supplier which are necessary or useful for Supplier to manufacture
and supply to Customer any of the Products that has not (a) expired or been
canceled, (b) been declared invalid by an unreversed and unappealable decision
of a court or other appropriate body of competent jurisdiction, (c) been
admitted to be invalid or unenforceable through reissue, disclaimer, or
otherwise or (d) been abandoned. For the avoidance of doubt, this includes both
the Patents Controlled by Supplier at the time of execution of this Agreement,
and any future Patents Controlled by Supplier that is necessary or useful for
the manufacture and/or supply of Products.  Notwithstanding the foregoing,
Supplier Patent Rights excludes Developed Intellectual Property Rights.

1.53 “Term” shall have the meaning set forth in Section 8.1.

1.54 “Territory” means worldwide

1.55 “Third Party” means any person or entity other than the Parties or their
Affiliates, whether such entity is a person, company, corporation, limited
liability company, partnership or other legal entity, or a division or operating
or business unit of such legal entity.

1.56  “Transfer Price” shall have the meaning set forth in Section 5.1.

1.57  “Withdrawal” means a removal or correction of a distributed product which
involves a minor violation that would not be subject to legal action by the FDA
or other Regulatory Authority, or which involves no violation of a Law.  The
words ‘withdrawn’ ‘withdrawing’, etc. shall have correlative meanings.

ARTICLE II

MANUFACTURE, PRODUCTION FORECASTS AND PURCHASE ORDERS

2.1 General Agreement.  During the Term of this Agreement, except as may
otherwise be provided herein (including, without limitation, the provisions
contained in Section 2.7 and Section 5.1 below), Supplier agrees to manufacture
and supply Product to Customer, and Customer agrees to  purchase Product from
Supplier, in accordance with the terms and conditions of this
Agreement.  Customer agrees to buy at least the minimum order quantity specified
in Section 5.1(b) pursuant to the Binding Forecasts and Purchase Orders provided
to Supplier by Customer.

2.2 Conversion of API and Components.  Supplier shall convert API and Components
into Finished Goods in accordance with this Agreement.

(a)     API and Components.  Customer shall purchase at its sole cost and
expense all API and Components and deliver API and Components to Supplier in
accordance with





6



 

Exhibit A.  Supplier shall visually inspect API and Components upon receipt to
verify identity and quantity and shall test each shipment in accordance with the
Quality Agreement and the API Specifications or Component
Specifications.  Supplier shall store such API on behalf of the Customer, in
accordance with API Specifications.  The parties acknowledge and agree that
title to API and Components shall at all times belong to and remain the property
of the Customer.

(b)     Raw Materials.  Supplier shall purchase all other raw materials as
required by and included in the product formulation and
Specifications.  Supplier shall procure only raw materials that are warranted by
the vendor to have been manufactured in accordance with cGMPs.  Supplier shall
test all raw materials after receipt at the Manufacturing Site as required by
the Specifications and the Quality Agreement.

(c)     For each fill date on which a batch of Product is produced, Supplier
shall [****].

(d)     Supplier shall complete all inspection and packaging of each batch of
Product [****].

2.3 Rolling Forecasts.  Not later than [****], Customer shall provide Supplier
with a non-binding, good faith written forecast of Customer’s expected
requirements for Product during the [****] (the “Rolling Forecast”).  The
Rolling Forecast shall be based on Customer’s desired Product fill
schedule.  Notwithstanding the first sentence of this Section 2.3,  [****]
included in each Rolling Forecast shall constitute a firm Purchase Order and
binding commitment (the “Binding Forecast”).  Customer shall not be obligated to
purchase nor shall it have any liability in respect of the quantities of Product
set forth in the remaining [****] of any such Rolling Forecast.

2.4 Orders.  Customer shall place binding orders for Product by written or
electronic Purchase Order (each a “Purchase Order”) (or by any other means
agreed to by the parties) with Supplier.  Supplier shall acknowledge and accept
any Customer Purchase Order in writing [****] of its receipt thereof.  All such
Purchase Orders shall be irrevocable and binding on both Parties.  Purchase
Orders shall be placed at least [****] prior to the required fill date based on
the Binding Forecast and include the desired date of delivery with respect to
the Product ordered.  Supplier shall deliver all Product ordered by Customer
under this Agreement [****] set forth in the applicable purchase order, unless
otherwise agreed upon by both parties.

2.5 Cancellation or Postponement.  Customer reserves the right to cancel or
postpone any purchase order, provided that all postponements and cancellations
are in accordance with each of the following terms:

(a)     Should Customer cancel or postpone all or part of any purchase order
[****].

(b)     Should Customer cancel or postpone all or part of any purchase order
[****].

(c)     Should Customer cancel or postpone all or part of any purchase order
[****].

(d)     Should Customer cancel or postpone all or part of any purchase order
[****].

(e)     Should Customer cancel or postpone a purchase order [****].





7



 

(f)     [****].

2.6 Allocations.  Should Supplier, at any time during the course of this
Agreement, have reason to believe that it will be unable to meet Customer’s
requested delivery dates or the ability of Supplier to deliver Product in
accordance with Customer’s forecasted requirements, Supplier will promptly
notify Customer stating the reasons for the delay, the expected duration of the
delay and the efforts Supplier is taking to address the cause for the delay.  In
the event of any supply shortage due to the inability of Supplier to procure raw
materials, production problems or other circumstances adversely impacting the
manufacture and/or supply of Product (including Force Majeure), Supplier shall
allocate production line fill slots among Customer and Supplier’s other
customers in proportion to the aggregate production line fill slots of the last
[****] of each such party.

2.7 Failure to Supply.

(a)     Generally.  If supplier fails to supply at least [****] of the aggregate
Purchase Orders for Product (based on the number of batches ordered) and such
failure continues for a period of [****] (a “Failure”).  A Failure, except in
instances of Force Majeure, shall be considered a material breach of this
agreement.  Supplier shall:

(i)     Use Commercially Reasonable Efforts to work collaboratively with
Customer to discuss and promptly resolve any such Failure which Commercially
Reasonable Efforts shall include, but shall not be limited to: (A) making its
own personnel available for consultation during the term of any such Failure;
and (B) ensuring that any remedial actions recommended by Customer are
considered in good faith and if accepted, promptly implemented

(ii)    Allow Customer to purchase from a reputable third party (or itself
manufacture) Product to cover the shortfall amount with respect to such accepted
Purchase Order quantities and all future Product requirements until Supplier
provides Customer with reasonably detailed information concerning the actions
Supplier has taken to remediate the circumstances that caused Supplier’s failure
to deliver and demonstrating that such circumstances have been remediated and
that product supply issues are resolved.

(b)     Effect of Remedy of a Failure.  If Customer’s manufacturing rights under
this Section 2.7 become effective because of a Failure and Supplier is
thereafter, during the Term of the Agreement, able to demonstrate to Customer’s
reasonable satisfaction that Supplier is capable of re-establishing a
satisfactory supply of Product, then Customer shall resume purchasing Product
from Supplier (subject to the remainder of this Section 2.7(b) within [****]
after Supplier satisfactorily demonstrates its ability to meet Customer’s
Product forecasts.  Notwithstanding the foregoing, Customer shall be permitted
to fulfill any then-existing contractual commitments, which are non-terminable
or non-refundable, under any third party contracts entered into by Customer as a
result of the Failure (if any).





8



 

2.8 Compliance with Laws.  Supplier shall manufacture all Products in accordance
with the applicable Specifications, the Quality Agreement, cGMP standards, the
applicable Regulatory Approvals, the Act and all other applicable United States
Laws.  In connection therewith, Supplier shall comply with all applicable United
States Laws related to the manufacturing, labeling, packaging, storage and
handling of the Product, including maintaining qualified quality facilities and
procedures and shall maintain all required licenses including, but not limited
to, all establishment licenses and cGMP licenses.

2.9  Audits.  Upon reasonable prior notice to Supplier by Customer, Supplier
shall allow reasonable access to the applicable Supplier facilities, the
Manufacturing Facilities and records to allow Customer and any Regulatory
Authority to conduct full quality and/or compliance audits or inspections
relating to the manufacturing, labeling, packaging, storage and handling of the
Product.  Such audits shall, to the extent requested by Customer and to the
extent reasonably practical, be scheduled at mutually agreeable times upon
reasonable advance written notice to Supplier, and shall be at Customer’s
expense.  In connection with performing such audits, Customer shall comply with
all reasonable rules and regulations promulgated by Supplier and its Third Party
Contractors.  Except in the case where Customer has reasonable cause, Customer
shall be limited to one audit per calendar year that consists of [****].

2.10 Notification of Production Issues.  Supplier shall inform Customer promptly
in writing, and in any case within [****] Business Days of learning thereof, of
any problems that could reasonably be expected to prevent Supplier from
providing timely deliveries of Product to Customer.  Supplier shall, in good
faith, consider any recommendations made by Customer to resolve any problems
relating to the manufacture and supply of any Product under this Agreement. 
Supplier shall and shall ensure that each Third Party Contractor shall
coordinate maintenance outages and shut-downs of the Manufacturing Facility to
minimize any delivery disruptions.

2.11 Equipment.  Supplier will use the Customer-owned equipment [****] specified
in Exhibit E (the “Customer Equipment”) solely for manufacturing and supplying
the Product to Customer, and may not use such equipment for any other purpose or
customer.  Title to all Customer Equipment will remain solely with Customer. 
Supplier will keep the Customer Equipment free and clear of any security
interests, liens, pledges, claims, charges, restrictions, or other
encumbrances.  All Customer Equipment will be labelled as property owned by
Customer.  Supplier will perform maintenance and servicing of such Customer
Equipment while located at Supplier’s facilities in accordance with the vendor’s
instructions, and liable for any damage, destruction or other loss to or of the
Customer Equipment caused by the negligence or misconduct of Supplier, ordinary
wear and tear excepted.  Such expenses of maintenance and service will be
reviewed and agreed upon by both parties and may be charged back to
Customer.  Upon reasonable advanced notification, Supplier will permit Customer
and its personnel and agents, and the manufacturers of the Customer Equipment,
to have access to the Customer Equipment in order to monitor the operation of
the Customer Equipment.  Customer acknowledges that Customer Equipment is
validated in an ISO 5, multi-use area and will require significant lead time to
coordinate any access to equipment.  Any transfer or seizure of equipment, upon
prior written notice from Customer to Supplier authorizing such actions, will
require review and coordination as well as agreed





9



 

upon costs to remove from Supplier site.  With the exception of any fixed
equipment, as listed in Exhibit D, Customer will have the right to require
Supplier to deliver to Customer, or to permit Customer or its agents to remove
from Supplier’s premises and take possession of, the Customer Equipment, and
Supplier will provide all reasonable cooperation in connection therewith at
Customer’s expense.  Removal of fixed equipment shall be at Supplier’ timeline
(which shall be reasonable) and at Customer expense for reasonable, actual and
direct costs incurred by Supplier to remove such equipment.  Removal of
equipment will require a quotation to be agreed upon reasonably and in good
faith and executed by both parties to cover any and all charges for the removal
and an agreed upon timeline will be established to complete the work.

2.12 Title to Intellectual Property.  All Patents, Know-How and other
intellectual property generated or derived by Supplier while performing its
obligations under this Agreement, to the extent it is specific to the
development, manufacture, use and/or sale of the Products, is dependent on such
Products, or is an improvement to or derivative of Customer’s Patents, Know-How
or other intellectual property, will be the exclusive property of Customer
(“Developed Intellectual Property”), and Supplier hereby irrevocably assigns to
Customer, and Customer hereby accepts, all right, title and interest in and to
the Developed Intellectual Property.  Supplier shall cause its employees, agents
and contractors to do the same.  Subject to the preceding sentences, all right,
title and interest in and to the Supplier IP shall remain vested in Supplier.

ARTICLE III

MANUFACTURING STANDARDS; SPECIFICATIONS; ACCEPTANCE

3.1 Production and Manufacturing Standards.  All amendments to the
Specifications (if any) will be managed in accordance with the terms of the
Quality Agreement and all amendments or changes to the Specifications (if any)
shall be attached to this Agreement as an Exhibit in place of the previously
applicable Exhibit for such Specifications.  In the event of a conflict between
the provisions of this Agreement and any of the Specifications, the provisions
of this Agreement shall prevail.

3.2 Shipping; Delivery.  Unless otherwise instructed by Customer, Supplier shall
use its Commercially Reasonable Efforts to ship each lot of Product promptly
upon completion of manufacturing.  All Product manufactured and supplied
hereunder shall be delivered Ex-Works (INCOTERMS 2010) by freight carrier of
Customer’s choice.  Customer is responsible to obtain the best commercial rates
for shipping costs.  All customs duties shall be at Customer’s expense. All
other costs, taxes, insurance premiums, and other expenses associated with
transport and delivery shall be at Customer’s expense.  Customer shall arrange
for shipping in compliance with the applicable Product requirements regarding
temperature, duration and other environmental factors as required to properly
preserve the Products without materially impacting their shelf life and/or
integrity.

3.3 Testing and Documentation.  Supplier shall test all Product to ensure
compliance with the applicable Specifications in accordance with the Quality
Agreement and pursuant to any changes thereof if such may be forthcoming due to
any regulatory source(s).  Copies of all





10



 

documentation and test results, including batch records, certificate of
analysis, standard operating procedures, laboratory assay methods, deviation and
investigation reports, appropriately signed, as are necessary to demonstrate
Supplier’s cGMP compliance shall be provided to Customer in accordance with the
Quality Agreement.

3.4 Acceptance.

(a)     Each Batch of Product delivered hereunder shall be accompanied by a
Certificate of Analysis signed by a duly authorized representative of
Supplier.  Customer shall have [****] from the date of receipt of Product to
inspect and reject acceptance by written notice to Supplier; provided, however,
that any such notice shall set forth Customer's reasons for rejection in
reasonable detail and provided, further, that Customer may reject Product only
if: (i) Customer claims a material breach of Supplier's representations and
warranties in Article VI of this Agreement with respect to such Product; or (ii)
Supplier has failed to deliver a Certificate of Analysis for such Product; (iii)
the Product fails to conform to the Product Warranty.  If Supplier does not
receive Customer's written notice of rejection within such [****] period,
Customer shall be deemed to have accepted Product.

(b)     In the event Customer provides Supplier with a timely notice of
rejection as set forth in Section 3.4(a), Customer shall return the rejected
Product to Supplier at Supplier's expense.  Supplier shall have [****] following
receipt of rejected Product in which to test such Product.  If Supplier does not
dispute a rejection, Supplier shall rework or replace the rejected Product
promptly, at Supplier's expense (except for replacement API, which will be
provided by Customer at Customer’s expense but subject to Section 3.6) and,
except for Sections 4.7, and 7.1, such rework or replacement shall constitute
Customer's exclusive remedy and Supplier's sole liability with respect to such
rejection.  If Supplier disputes a rejection, Supplier shall provide Customer
with written notice of such dispute within [****] after receiving the returned
Product, and the Parties shall use commercially reasonable efforts to resolve
the dispute amicably and promptly.  If the Parties are unable to reach a
resolution within [****] after Customer's notice of rejection, the returned
Product shall be submitted to an independent laboratory or consultant mutually
acceptable to the Parties, whose decision as to the conformity of such Product
with the requirements of this Agreement shall be final and binding.  The Party
against whom the dispute is decided shall pay any charges for such laboratory or
consultant.  If the laboratory or consultant determines that the returned
Product did not conform to the standards of this Agreement, Supplier shall
replace the rejected Product at no charge to Customer (except that Customer
shall provide replacement API at Customer’s expense but subject to Section 3.6),
and such replacement shall constitute Customer's exclusive remedy and Supplier's
sole liability with respect to such rejected Product.

3.5 Latent Defects. If, after accepting any lot or shipment of Product, Customer
subsequently discovers latent material defects which were not reasonably
discoverable during the acceptance period set forth in Section 3.4, Customer may
revoke its acceptance of such lot or shipment by giving written notice and
disclosing the nature of any defects to Supplier promptly after discovering such
defects within [****] of discovery of the defect.  The existence and cause of





11



 

such latent material defect will be investigated through the root cause analysis
according to the procedures in the Quality Agreement. Any disputes as to whether
such latent material defect was or was not ‘reasonably discoverable’ shall be
referred to the Parties’ senior management for resolution.

3.6 API.

(a)     [****]. All such API shall conform to the API Specifications.  Title to
API shall remain at all times with Customer.  Except as expressly provided
otherwise in Section 3.6(b),  risk of loss of the API shall remain at all times
with Customer.

(b)     In the event any loss or damage of API (whether prior to or during
processing) results from Supplier's negligent acts or omissions, as Supplier's
sole liability and Customer's sole remedy with respect to such loss or damage of
API, Supplier, at Customer’s option, shall (i) reimburse Customer for the
documented actual direct manufacturing cost or price charged to Customer of the
lost or damaged API, or (ii) allow Customer a purchase price credit equal to the
documented actual direct manufacturing cost or price charged to Customer of the
lost or damaged API.  The maximum liability of Supplier under this Section 3.6
during any calendar year of this Agreement for the [****].  [****].

ARTICLE IV

REGULATORY MATTERS

4.1 Product Registrations.  Except as otherwise agreed upon by the Parties,
Customer shall be solely responsible for obtaining and maintaining all permits,
licenses, and authorizations necessary market, distribute and otherwise sell the
Product.  Supplier shall be solely responsible for securing and maintaining
approval of Supplier’s facility as a registered FDA facility and all licenses,
permits and approvals in respect to the operation of Supplier’s business
generally, the Facilities, and the performance of services of the nature of the
manufacturing services to be provided under this Agreement.

4.2 Records.  Supplier shall maintain all records relating to the manufacturing
and supply of Products as specified in the Quality Agreement.  Additionally,
Supplier shall maintain all records necessary to comply with all applicable Laws
related to the manufacture of Product.  All such records shall be maintained for
a period of not less than three (3) years from the date of expiration of each
lot of Product to which said records pertain, or such longer period as may be
required by Law or Supplier’s standard operating procedures.

4.3 Supplier Production Issues.  Supplier shall promptly notify Customer of any
production issues relating to the Products or other information of which
Supplier becomes aware which may affect the regulatory status of or the ability
of Supplier to supply Product to Customer in accordance with Customer’s
forecasted requirements.  All such communications provided by Supplier shall be
treated as Supplier Confidential Information.





12



 

4.4 Complaints and Adverse Reactions. Customer shall have primary responsibility
for safety monitoring and consumer complaint investigation; provided that
Supplier shall reasonably cooperate and provide assistance as reasonably
requested by Supplier in any such complaint investigation.  In connection
therewith, Supplier shall provide to Customer copies of all information it
uniquely has in its possession that is necessary to allow Customer to make
timely reports as required by any Regulatory Authority regarding the
Product.  Supplier shall notify Customer in accordance with agreed upon
complaint handling procedures of any information concerning any complaint
involving the possible failure of the Product to meet any requirement of
applicable Laws and any serious or unexpected side effect, injury, toxicity or
other reaction or any unexpected incidents associated with the use of the
Product.

4.5 Approval for Changes.  Except as otherwise permitted under the Quality
Agreement, no changes may be made to any Specifications for the Product without
Customer’s and Supplier’s prior written consent, as applicable.

4.6 Inspections.  Notwithstanding anything to the contrary in the Quality
Agreement, upon reasonable prior notice to Supplier, Customer or its agents
shall have reasonable access to observe and inspect Supplier and its
Manufacturing Facilities, records, and procedures including, without limitation,
manufacturing, and environmental health and safety operations, and practices,
including all analytical and manufacturing documentation related to Products, at
reasonable intervals and upon reasonable notice to Supplier.

4.7 Recalls.

(a)     Generally.  In the event that:

(i)      Customer determines that an event, incident, or circumstance has
occurred which may result in the need for a Recall, Withdrawal Field Correction
or other removal of any Product or any lot or lots thereof from the market in
the Territory, or Supplier determines that an event, incident, or circumstance
that could reasonably adversely affect the Product in the Territory has occurred
which is reasonably likely to result in the need for a Recall, Withdrawal Field
Correction or other removal of any Product, or any lot or lots thereof from the
market;

(ii)    either Party becomes aware that a Regulatory Authority is threatening or
has initiated an action to remove the Product from the market in the Territory
or, if such event could reasonably adversely affect the Product in the
Territory, any Regulatory Authority is threatening or has initiated an action to
remove the Product from the market; or

(iii)   either Party is required by any Regulatory Authority to distribute a
“Dear Doctor” letter or its equivalent regarding use of the Product in the
Territory or, if such event could reasonably adversely affect Product in the
Territory, any Regulatory Authority has required distribution of a “Dear Doctor”
letter or its equivalent regarding use of the Product outside the Territory,





13



 

then it shall promptly advise the other Party in writing with respect thereto,
and shall provide to the other Party copies of all relevant correspondence,
notices, and the like in the possession or Control of such Party.  In such
event, Customer shall have the sole authority to determine if a recall or other
removal of the Product is required in the Territory, and shall be responsible
for conducting any such Recall, Withdrawal Field Correction or other removal of
any Product from the Territory, whether voluntary or involuntary, or taking such
other remedial action required by applicable Laws in the Territory and except as
provided in Section 4.7(c), shall bear all Recall Costs therefor.

(b)     Supplier Assistance.  At Customer’s request, Supplier shall assist
Customer, at Customer’s expense, with respect to any such recall or remedial
action, and shall provide Customer with all information that Customer may
request in connection with its dealings with a Regulatory Authority in
connection with such recall or remedial action.

(c)     Costs Resulting from Breach.  Notwithstanding anything else contained in
this Agreement to the contrary, to the extent that any Recall, Withdrawal Field
Correction or other removal of any Product or any lot or lots thereof from the
market in the Territory results from a breach by Supplier or its Affiliates or
agents of the terms of this Agreement then Supplier shall bear Recall Costs and
shall bear all costs for any assistance provided to Customer by Supplier or its
Affiliates or agents in connection with such Recall, Withdrawal Field Correction
or other removal. Without limiting any other rights of Customer hereunder,
including under Section 3.6, Supplier is limited in such recall expenses [****].

ARTICLE V

FINANCIAL TERMS

5.1 Transfer Prices; Adjustments.

(a)     Transfer Price.  The price to be paid by Customer to Supplier for each
batch of Product (the “Transfer Price”) shall be [****].

(b)     Minimum Order Quantity.  Subject to Sections 5.1(c) and 5.1(d),
 Customer agrees to place Purchase Orders for [****] of Product per full
Calendar Year,  for each Calendar Year that this Agreement is in effect.  In the
event the total quantity of Products actually ordered by Purchaser is [****],
Customer shall pay to Supplier a compensation (the "Yearly Compensation")
calculated as follows:

[****]

[****]

Example: If Purchaser [****]:

Yearly Compensation: [****]





14



 

Contractor shall calculate if the minimum ordered quantity of Product has been
met each Calendar Year as of December 31 of each year, and, if not, shall send
an invoice for the Yearly Compensation within sixty (60) days following the end
of such period.

(c)     Supply Disruption.  If Customer has the right pursuant to Section 2.7 to
purchase Product from third parties due to a Failure, each batch of Product
ordered from such third parties shall be deemed a batch of Product ordered under
this Agreement for purposes of satisfying the minimum order quantity in Section
5.1(b).  In addition, if during any Calendar Year, Supplier is unable to supply
[****] batches of Product due to delays or supply shortages described in Section
2.6, Force Majeure, or any other reason, then the minimum order quantity
requirement of Section 5.1(b) shall be waived for such Calendar Year.

(d)     Generic Competition.  In the event that a third party commences sales of
a generic version of the Product in the United States, then Customer’s
obligations under Section 5.1(b) shall terminate.

(e)     Adjustments.  Beginning [****], the then current price shall be
increased by the annual percentage increase, if any, for the most recent twelve
(12) month period for which final (non-preliminary) figures are available in the
"Producer Price Index - Pharmaceutical Preparations" (code PCU2834) (the "PPI")
published by the U.S. Bureau of Labor Statistics (the "BLS") or, if the same is
no longer published, the successor index published by the BLS that is most
similar thereto.  If the PPI is discontinued and not replaced with a
corresponding or similar index, then the Parties shall, in good faith, agree
upon a replacement PPI.  Price increases shall be effective for all purchase
orders placed for manufacture dates after the applicable anniversary.

Example calculation: If in March 2017, the PPI is 748.1 and the previous year
March 2016, the PPI was 706.9, the difference is 41.2.  The difference (41.2)
would be divided by the then previous year PPI (706.9) resulting in a PPI
increase of 5.83%.

[****].

(f)     Complaint Investigations [****].

Example calculation:  [****].   [****]  .

5.2 Invoices; Payment Terms.  Supplier shall invoice Customer for all Product
supplied to Customer at the time of delivery to Customer.  Payment to Supplier
by Customer shall be made in U.S. dollars, [****] calendar days following
receipt by Customer of an invoice for the Product. Any invoiced amount which is
not paid by its due date may be assessed a late payment fee at the rate of
[****] per month.

5.3 Payment Information.  All payments due hereunder to Supplier shall be sent
to Supplier by wire transfer of funds via the Federal Reserve Wire Transfer
System to:

[****]





15



 

5.4 Taxes and Duties.  The Parties shall file required forms and provide each
other with any information required by tax authorities to obtain a reduction to
or an exemption from any otherwise applicable sales, use VAT or similar tax.

5.5 Audits.  Customer shall have the right to request copies of records of
Supplier with respect to the Products supplied hereunder to confirm Supplier’s
compliance with the terms of this agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

6.1 Mutual Representations and Warranties.  Each Party represents and warrants
to the other that:

(a)     it is a legal entity duly organized, validly existing and in good
standing (to the extent such concept exists under the Laws of the jurisdiction
of such Party's incorporation) under the Laws of country in which it
incorporated and this Agreement has been duly authorized by all necessary
corporate action;

(b)     it has all necessary corporate power and authority to enter into this
Agreement and to perform all of its obligations hereunder;

(c)     this Agreement has been duly authorized, executed and delivered by it
and is the legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms; and

(d)     neither the execution, delivery and performance by it of this Agreement
nor the consummation of the transactions contemplated hereby violate or conflict
with its charter documents, any material contract, agreement or instrument to
which it is a party or by which it or its properties are bound, or any judgment,
decree, order or award of any court, Governmental Authority, body or arbitrator
by which it is bound, or any Law applicable to it.

6.2 Supplier Warranties. Supplier represents and warrants as follows:

(a)     All Product manufactured and supplied under this Agreement will have
been manufactured, labeled and packaged in accordance with, and the Product will
conform to, the Specifications and all Applicable Laws.

(b)     No Product manufactured and supplied pursuant to this Agreement will, at
the time of delivery, be adulterated within the meaning of the Act or within the
meaning of any applicable Law in which the definition of adulteration is
substantially the same as that contained in the Act, as such Act and such Laws
are constituted and effective at the time of delivery nor will such Product be
an article which may not, under the provisions of such Act, except those
relating to misbranding, be introduced into interstate commerce.





16



 

(c)     Each lot of Product manufactured and supplied for Customer will at the
time of delivery have the applicable shelf life set forth in the Specifications
and will continue, until the applicable expiration date, conform to the
Specifications and will be free from defects in materials and workmanship.

(d)     The facilities and processes utilized by Supplier for the manufacture of
the Products will, at all times, comply with all applicable FDA regulations
including, without limitation, applicable cGMP, and all other Applicable Laws.

(e)     Supplier, and all Product delivered under this Agreement are in material
compliance with all applicable environmental, health, safety and transportation
regulations.

(f)     Each item of environmental, health and safety information, including but
not limited to, all Material Safety Data Sheets, related to the Product,
Supplier or its Third Party Contractors supplied by Supplier under this
Agreement shall be complete and accurate on the date on which it is supplied to
Customer.

(g)     Supplier shall throughout the Term and for a period of [****]
thereafter, maintain a system that is capable of tracking all source materials
for the Product and shall, upon request, provide all such data to Customer and
the applicable Regulatory Authorities.

6.3 Customer Warranties.  Customer represents and warrants as follows:

(a)     Neither Customer’s Technology Package, nor the use thereof by Supplier,
shall infringe, violate or misappropriate the rights of any Third Party.

(b)     Any excipients, API and other materials/components provided by Customer
to Supplier shall comply with the API Specifications and shall not be
adulterated or misbranded within the meaning of the Act or other applicable law.

6.4 THE WARRANTIES SET FORTH HEREIN ARE THE SOLE AND EXCLUSIVE WARRANTIES MADE
BY EITHER PARTY UNDER THIS AGREEMENT, AND NEITHER PARTY MAKES ANY OTHER
WARRANTIES EXPRESS OR IMPLIED OR ARISING BY LAW, INCLUDING, BUT NOT LIMITED TO,
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
USE OR ARISING FROM THE COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF
TRADE.

6.5 EXCEPT AS NECESSARY TO SATISFY A THIRD PARTY CLAIM INDEMNIFIED UNDER ARTICLE
VII OF THIS AGREEMENT, EXCEPT AS PROVIDED IN SECTIONS 3.6 AND 4.7, AND EXCEPT
FOR SUPPLIER’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD, CUSTOMER'S SOLE
AND EXCLUSIVE REMEDY, AND SUPPLIER'S SOLE AND EXCLUSIVE LIABILITY AND
OBLIGATION, FOR ANY BREACH OF A REPRESENTATION AND WARRANTY SET FORTH IN
SECTIONS 6.4(A)-(C) SHALL BE FOR SUPPLIER, AT ITS OPTION, EITHER TO (A) PROCESS
REPLACEMENT PRODUCT AT NO COST TO CUSTOMER EXCEPT THAT, AT ITS EXPENSE (SUBJECT
TO SECTION 3.6) CUSTOMER SHALL PROVIDE SUBSTITUTE





17



 

API, OR (B) CREDIT OR REFUND THE PRICE TO CUSTOMER OF THE DEFECTIVE PRODUCT.

6.6 WITHOUT LIMITING SECTION 6.5 OR ANY OTHER PROVISION OF THIS AGREEMENT,
EXCEPT AS NECESSARY TO SATISFY A THIRD PARTY CLAIM INDEMNIFIED UNDER ARTICLE VII
OF THIS AGREEMENT, AND/OR IN THE EVENT OF A BREACH OF THE CONFIDENTIALITY
OBLIGATIONS SET FORTH IN ARTICLE IX OF THIS AGREEMENT OR A PARTY’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD, UNDER NO CIRCUMSTANCES WILL EITHER
PARTY BE LIABLE TO THE OTHER UNDER ANY CONTRACT, TORT, STRICT LIABILITY,
NEGLIGENCE OR OTHER LEGAL OR EQUITABLE THEORY, FOR COVER OF ANY INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS) IN CONNECTION WITH
THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, WITH
RESPECT TO ANY PRODUCT OR ANY SERVICES PROVIDED IN CONNECTION WITH A PRODUCT.

ARTICLE VII

INDEMNIFICATION AND INSURANCE

7.1 Supplier Indemnification.  Supplier shall indemnify, defend and hold
harmless Customer, its Affiliates and each of their respective shareholders,
directors, officers, employees and agents (each, an “Customer Indemnitee”) from
and against all costs, losses, expenses (including reasonable attorneys’ fees)
and damages resulting from all lawsuits, claims, demands, actions and other
proceedings by or on behalf of any Third Party (collectively “Claims”) to the
extent arising out of or resulting from: (a) the breach of any representation,
warranty, covenant or material obligation of Supplier under this Agreement; (b)
the gross negligence, recklessness or willful misconduct of Supplier or any of
its agents or subcontractors in the performance of its obligations under this
Agreement; or (c) failure of the Product to conform to the relevant
Specifications.

7.2 Customer Indemnification.  Subject to Section 7.1, Customer shall indemnify,
defend and hold harmless Supplier, its Affiliates and each of their respective
shareholders, directors, officers, employees and agents (each, an “Supplier
Indemnitee”) from and against all Claims to the extent arising out of or
resulting from: (a) the ownership, use, handling, distribution, marketing or
sale of the Product, (b) the breach of any representation, warranty, covenant or
material obligation of Customer under this Agreement or (c) the gross
negligence, recklessness or willful misconduct of Customer or any of its agents
or subcontractors in the performance of its obligations under this Agreement.

7.3 Insurance.  Each of Customer and Supplier shall obtain and maintain, either
itself or through one or more of its Affiliates, with reputable carriers,
product liability insurance with limits of [****] by no later than the scheduled
manufacturing date for the first Batch of Product(s) delivered as part of the
first Product Development Program(s) conducted under this Agreement.  Upon
request, each Party shall furnish the other Party with a certificate that such
insurance is in force.  In the event of any proposed cancellation, non-renewal,
or material adverse change in a Party's insurance coverage, the other Party
shall be given at least [****]





18



 

advance written notice thereof.  In addition, Supplier shall maintain, at its
expense, at least [****] of property insurance covering all bulk, finished or
in-process inventory of Product and API and Components while on Supplier’s
premises or under Supplier’s control, and comprehensive general liability
insurance in the amount of at [****].  Supplier shall maintain in place all
insurance required by Section 7.3 for: (i) at least [****] following expiration
or termination of this Agreement or, (ii) for at least [****] after the
termination or expiration of this Agreement if insurance is written on a
claims-made basis.

7.4 Limitation of Liability and Claims.  Notwithstanding any other provision of
this Agreement, Supplier's aggregate indemnification liability to Customer and
its Affiliates for Third Party Claims shall not [****].  The foregoing shall not
apply to (i) Supplier’s fraud, willful misconduct or gross negligence, (ii) any
amounts due to Third Parties by Supplier as a result of Supplier’s
indemnification obligations under Section 7.1, or (iii) Supplier’s breach of
Article IX (Confidentiality).

7.5 Procedures.  If any Claim covered by ARTICLE VII is brought, the
indemnifying Party’s obligations are conditional upon the following:

(a)     the indemnified Party shall promptly notify the indemnifying Party in
writing of such Claim, provided, however, the failure to provide such notice
within a reasonable period of time shall not relieve the indemnifying Party of
any of its obligations hereunder except to the extent the indemnifying Party is
prejudiced by such failure or delay;

(b)     the indemnifying Party shall assume, at its cost and expense, the sole
defense of such Claim through counsel selected by the indemnifying Party and
reasonably acceptable to the indemnified Party, except that the indemnified
Party may at its option and expense select and be represented by separate
counsel;

(c)     the indemnifying Party shall maintain control of such defense and/or the
settlement of such Claim;

(d)     the indemnified Party may, at its option and expense, participate in
such defense, and if it so participates, the Parties shall cooperate with one
another in such defense;

(e)     the indemnifying Party will have authority to consent to the entry of
any settlement or otherwise to dispose of such Claim (provided and only to the
extent that an indemnified Party does not have to admit liability and such
judgment does not involve equitable relief or the payment of any amounts by the
indemnified party and the indemnified Party may not consent to the entry of any
judgment, enter into any settlement or otherwise to dispose of such Claim
without the prior written consent of the indemnifying Party (not to be
unreasonably withheld or delayed); and

(f)     the indemnifying Party shall pay the full amount of any judgment, award
or settlement with respect to such Claim and all other reasonable and documented
costs, fees and expenses related to the resolution thereof; provided, however,
that such other





19



 

costs, fees and expenses have been incurred or agreed, as the case may be, by
the indemnifying Party in its defense or settlement of the Claim.

ARTICLE VIII

TERM AND TERMINATION

8.1 Term. This Agreement shall become effective immediately upon execution
hereof by both Parties and shall expire [****] years after the Effective Date
(the “Term”) unless terminated earlier pursuant to Section 8.2 below.  The
Agreement shall thereafter automatically renew for periods of [****], unless
either Party shall give notice to the other to the contrary at least [****]
prior to the expiration of the initial term or any renewal of the Agreement.

8.2 Termination.  This Agreement may be terminated immediately:

(a)     upon mutual written agreement of the Parties;

(b)     by either Party (the “Non-Breaching Party”) upon written notice as a
result of a material breach by the other Party (the “Breaching Party”) of any
material obligation, condition or covenant of this Agreement (including, without
limitation, the occurrence of a Failure, if such material breach shall not have
been remedied, or steps initiated to remedy the same to the Non-Breaching
Party’s reasonable satisfaction, within [****] calendar days after receipt by
the Breaching Party of a notice thereof from the Non-Breaching Party; or

(c)     by either Party upon written notice in the event: (i) the other Party
voluntarily enters into bankruptcy proceedings, reorganization, or other
insolvency proceedings; (ii) the other Party makes an assignment of all or a
material portion of its assets for the benefit of creditors; (iii) a petition is
filed against the other Party under a bankruptcy Law, a corporate reorganization
Law, or any other Law for relief of debtors or similar Law analogous in purpose
or effect, which petition is not stayed or dismissed within [****] calendar days
of filing thereof; or (iv) the other Party enters into liquidation or
dissolution proceedings or a receiver is appointed with respect to any assets of
the other Party, which appointment is not vacated within [****] calendar days.

8.3 Regulatory Considerations.  Customer may terminate this Agreement as to any
Product and applicable portion of the Territory upon thirty (30) days’ prior
written notice to Supplier in the event that (i) any Regulatory Authority takes
any action or raises any objection that prevents Customer from importing,
exporting, purchasing or selling such Product in all or part of the Territory,
or (ii) Customer elects to discontinue selling or otherwise withdraws from the
market such Product in all or part of the Territory.

8.4 Effect of Termination.

(a)     The expiration or termination of this Agreement shall not relieve
Supplier from its obligation to deliver Product subject to the Binding Forecast
prior to the effective date of such expiration or termination, nor shall
expiration or termination relieve Customer from accepting and, upon acceptance,
paying for any such Product or, unless Customer has terminated this Agreement





20



 

pursuant to Section 8.2(b), from obligation for cancellation or postponement
penalties under Section 2.5, unless otherwise agreed in writing by the Parties.

(b)     Survival of Certain Terms.  Unless expressly provided to the contrary,
the provisions of Sections 2.8, 2.10, 2.11, 3.5, 3.6, 4.2, 4.4, 4.6, 4.7,
5.1(f), 5.5, 6.2, 6.3, 6.4, 6.5, 6.6, 7, 8.4, 9, and 10 shall survive the
expiration or termination of this Agreement.  Expiration or termination shall
not extinguish the rights and remedies of either Party with respect to any
antecedent breach of any of the provisions of this Agreement.

ARTICLE IX

CONFIDENTIALITY

9.1 Confidentiality.

(a)     Generally.  It is contemplated that in the course of the performance of
this Agreement each Party may, from time to time, disclose Confidential
Information to the other.  Each Party represents that it has the right to
deliver the Confidential Information it discloses to the Receiving Party
pursuant to this Agreement. No provision of this Agreement shall be construed so
as to preclude disclosure of Confidential Information as may be reasonably
necessary to secure from any Governmental Authority necessary approvals or
licenses or to obtain Patents with respect to the Product.

(b)     Use; Disclosure.  Each Party shall (a) use the Confidential Information
disclosed to it solely for the performance of this Agreement and (b) not
disclose such Confidential Information without the Disclosing Party’s prior
written consent to any other person or entity other than those of its employees,
legal advisors, accountants, contractors or agents and those of its Affiliates
who: (i) have a need to know such Confidential Information in connection with
the performance of the Agreement and (ii) have been informed of the confidential
nature of such information and the Receiving Party’s obligations under this
Agreement (collectively, “Permitted Recipients”). All Permitted Recipients shall
be bound to maintain such Confidential Information in confidence, and each Party
will take reasonable steps to require its Permitted Recipients to preserve such
trust and confidence.  Each Party shall be responsible for any breach of this
Agreement by its Permitted Recipients.

(c)     Protection; Return.

(i)      Each of the Parties shall in all respects treat the Confidential
Information and all trade secrets (as defined by applicable Law) disclosed to it
hereunder at least as carefully as such Party treats its own Confidential
Information and will carry out, with respect to it, those security measures that
it follows to protect its own Confidential Information, but in no event shall
the Receiving Party use less than reasonable care to prevent unauthorized
disclosure with respect to such Confidential Information and trade secrets.





21



 

(ii)    Upon expiration or earlier termination of this Agreement and upon
written request of the Disclosing Party, the Receiving Party will: (i) return to
the Disclosing Party all Confidential Information (including copies) provided by
the Disclosing Party under this Agreement; (ii) destroy all summaries, extracts
and the like prepared by the Receiving Party that incorporate the Disclosing
Party’s Confidential Information; and (iii) certify to the destruction of the
same; provided, however, that: (y) the Receiving Party may retain one complete
copy of the Confidential Information in its legal archives for the purpose of
determining its obligations under this Agreement and as necessary to comply with
Applicable Laws, and (z) Permitted Recipients may retain one copy of the reports
or other materials such persons personally prepared based upon the Confidential
Information (but may not retain the Disclosing Party’s Confidential Information
itself) for legal, regulatory, ethical or insurance purposes.  Further, to the
extent that the Receiving Party’s computer back-up or archiving procedures
create copies of Confidential Information, the Receiving Party may retain such
copies for the period it normally archives backed-up computer records, so long
as such copies are kept confidential in accordance with the terms of this
Agreement.

(d)   Required Disclosure.

(i)      The obligations of confidentiality set forth in this Article IX shall
not prohibit the Receiving Party from disclosing any part of the Confidential
Information which, in the written advice of counsel, is required to be revealed
in response to a court decision or administrative order, or to comply with Laws
of a Governmental Authority or rules of a securities exchange.  If the Receiving
Party becomes legally compelled to disclose a Disclosing Party’s Confidential
Information, the Receiving Party shall provide prompt notice to the Disclosing
Party and the Parties shall cooperate so that a protective order or other
appropriate remedy may be sought, unless the Disclosing Party agrees to
authorize the Receiving Party to disclose such Confidential Information.  In the
event that such protective order or other remedy is not obtained, or Disclosing
Party waives compliance with the provisions of this Agreement, the Receiving
Party shall furnish only that portion of the Confidential Information that it is
required to disclose, based on the opinion of counsel, and shall take all
reasonable efforts to obtain a protective order or other reasonable assurance
that confidential treatment will be accorded to such Confidential Information.

(ii)    Notwithstanding the foregoing, if either Party determines that
applicable securities Laws require the disclosure of Confidential Information,
Receiving Party shall promptly notify Disclosing Party and Receiving Party shall
be permitted to make and issue a disclosure consistent with the requirements of
such Laws.  Receiving Party shall take reasonable steps to: (i) limit the
disclosure to that disclosure it has determined is required by Law and (ii) seek
confidential treatment for all Confidential Information so disclosed, except to
the extent such information is determined, based upon the advice of counsel, to
be material and would therefore be required to be disclosed.





22



 

(e)  Export.  Each Receiving Party of Confidential Information shall adhere to
all applicable import and export controls and shall not export or re-export any
technical data or products received from the Disclosing Party or the direct
product of such technical data to any prohibited country, party or entity.

(f)  Remedies.  In the event of any unauthorized disclosure, loss or use of
Confidential Information, in whole or in part by the Receiving Party, the
Disclosing Party shall be entitled to seek, upon application to any court of
proper jurisdiction, a temporary restraining order or preliminary injunction to
restrain and enjoin the Receiving Party or any Affiliate of the Receiving Party
from such violation without prejudice as to any other remedies the Disclosing
Party may have at Law or in equity.  Further, the Receiving Party acknowledges
and agrees that it would be virtually impossible for the Disclosing Party to
calculate its monetary damages and that the Disclosing Party would be
irreparably harmed in the event of such unauthorized disclosure, loss or use of
Confidential Information. If the Disclosing Party seeks such temporary
restraining order or preliminary injunction, the Disclosing Party shall not be
required to post any bond with respect thereto, or, if a bond is required, it
may be posted without surety thereon.

(g)     Litigation and Governmental Disclosure.  Each Party may disclose
Confidential Information hereunder to the extent such disclosure is reasonably
necessary for prosecuting or defending litigation, complying with applicable
governmental regulations or conducting pre-clinical or clinical trials, provided
that if a Party is required by Law to make any such disclosure of the other
Party’s Confidential Information it will, except where impractical for necessary
disclosures, for example in the event of a medical emergency, give reasonable
advance notice to the other Party of such disclosure requirement and will use
good faith efforts to assist such other Party to secure a protective order or
confidential treatment of such Confidential Information required to be
disclosed.

(h)     Limitation of Disclosure.  The Parties agree that, except as otherwise
may be required by Applicable Laws, including without limitation the rules and
regulations promulgated by the United States Securities and Exchange Commission
including requests for confidential treatment, and except as may be authorized
in Section 9.1(g) or Section 9.1(i), no information concerning this Agreement
and the transactions contemplated herein shall be made public by either Party
without the prior written consent of the other.

(i)      Publicity and SEC Filings.  Neither Party shall make any public
announcement or statement concerning this Agreement, its terms or its existence
without the prior written consent of the other Party.  Notwithstanding the
foregoing, the Parties agree to issue a joint press release, which is subject to
the review and approval of each Party, promptly following the Effective
Date.  Each Party agrees that it shall cooperate fully and in a timely manner
with the other with respect to all disclosures required by the Securities and
Exchange Commission and any other Governmental Authority or Regulatory
Authority, including requests for confidential treatment of Confidential
Information of either Party included in any such disclosure.





23



 

(j)      Duration of Confidentiality.  All obligations of confidentiality and
non-use imposed upon the Parties under this Agreement shall expire [****] years
after the expiration or earlier termination of this Agreement; provided,
however, that Confidential Information which constitutes the trade secrets of a
Party (including, e.g., Customer Licensed Know-How) shall be kept confidential
indefinitely, subject to the limitations set forth in this Section 9.1.

ARTICLE X

MISCELLANEOUS ISSUES

10.1   Relationship of the Parties.  Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, employer-employee or joint
venture relationship between the Parties.  All activities by the Parties
hereunder shall be performed by them as independent contractors.  Neither Party
shall incur any debts or make any commitments for the other Party, except to the
extent specifically provided herein.  No right is granted by this Agreement to
either Party to use in any manner the name of the other or any other trade name
or trademark of the other in connection with the performance of this Agreement,
except as required by Law or as expressly set forth in this Agreement.

10.2   Assignability.  Unless otherwise expressly permitted hereunder, neither
Party may assign this Agreement without the prior written consent of the other
Party, except that each Party may assign any or all of its rights and/or
responsibilities hereunder without the other Party’s consent as part of (a) the
sale of all or substantially all of the assets or the entire business to which
this Agreement relates (b) a merger, consolidation, reorganization or other
combination with or into another person or entity; or (c) the transfer or
assignment to an Affiliate, in each case, pursuant to which the surviving entity
or assignee assumes the assigning or merging Party’s obligations hereunder
without diminishing any rights of the other Party under this Agreement.  Any
assignment made in violation of this Section 10.2 shall be null and void.

10.3   Notices.  All notices and demands required or permitted to be given or
made pursuant to this Agreement shall be in writing and shall be deemed given if
delivered personally or by facsimile transmission (receipt verified), mailed by
registered or certified mail (return receipt requested), postage prepaid, or
sent by express courier service, properly addressed to the address of the Party
to be notified as shown below:

If to Supplier:

Jubilant HollisterStier LLC

3525 North Regal Street

Spokane, WA  99207

Attention:  President

FAX:  [****]





24



 

With a copy to:

Attention: Director, Business Development at same address

If to Customer:

Zyla Life Science US Inc.

600 Lee Road, Suite 100

Wayne, PA 19087

Attention:  [****], Chief Operating Officer

FAX: [****]

Email (Optional): [****]

With a copy to:

Attention: VP, Technical Operations at same address

or to such other address as to which either Party may notify the other.  Any
notice sent by facsimile transmission shall be followed within twenty-four (24)
hours by a signed notice sent by first class mail, postage prepaid.

10.4   Force Majeure.  Neither Party shall be held liable or responsible for any
loss or damages resulting from any failure or delay in its performance due
hereunder (other than payment of money) caused by force majeure.  As used
herein, force majeure shall be deemed to include any condition beyond the
reasonable control of the affected Party including, without limitation, strikes
or other labor disputes, war, riot, earthquake, tornado, hurricane, flood or
other natural disasters, fire, civil disorder, explosion, accident, sabotage,
lack of or inability to obtain adequate fuel, power, materials, labor,
containers, transportation, supplies or equipment despite reasonable and
diligent efforts to obtain the foregoing, compliance with governmental requests,
laws, rules, regulations, orders or actions; inability despite commercially
reasonable efforts to renew operating permits or licenses from Regulatory
Authorities; breakage or failure of machinery or apparatus; national defense
requirements; or supplier strike, lockout or injunction.  In the event either
Party is delayed or rendered unable to perform due to force majeure, the
affected Party shall give notice of the same and its expected duration to the
other Party promptly after the occurrence of the cause relied upon, and upon the
giving of such notice the obligations of the Party giving the notice will be
suspended during the continuance of the force majeure; provided, however, such
Party shall take commercially reasonable steps to remedy or mitigate the force
majeure with all reasonable dispatch.  The requirement that force majeure be
remedied with all reasonable dispatch shall not require the settlement of
strikes or labor controversies by acceding to the demands of the opposing party.
 If such non-performance continues for more than [****] days and such
non-performance would be a material breach of this Agreement absent the
operation of this Section 10.4, then Customer may terminate this Agreement on
[****] days prior written notice, without penalty of any kind.

10.5   Severability.  If any provision of this Agreement is determined to be
illegal or unenforceable by any court of Law or any competent Government
Authority, the remaining provisions shall be severable and enforceable in
accordance with their terms so long as this Agreement without such terms or
provisions does not fail of its essential purpose.  The Parties shall





25



 

negotiate in good faith to replace any such illegal or unenforceable provisions
with suitable substitute provisions which will maintain as far as possible the
purposes and the effect of this Agreement.

10.6   Waiver.  Neither Party’s waiver of any breach or failure to enforce any
of the terms and conditions of this Agreement at any time shall in any way
affect, limit or waive such Party’s right thereafter to enforce and compel
strict compliance with every term and condition of this Agreement.  Any such
waiver shall be made in writing.

10.7   Headings.  All headings, titles and captions in this Agreement are for
convenience only and shall not be of any force or substance.

10.8   Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be an original, but all of which shall constitute but one
Agreement. For purposes of this Agreement and any other document required to be
delivered pursuant to this Agreement, facsimiles of signatures shall be deemed
to be original signatures.  In addition, if any of the Parties sign facsimile
copies of this Agreement, such copies shall be deemed originals.

10.9   Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

10.10 Choice of Law.  The construction, validity and performance of this
Agreement shall be governed in all respects by the laws of the state of
Delaware, excluding its provisions regarding conflicts of law.

10.11 Dispute Resolution.  The Parties hereto agree to perform the terms of this
Agreement in good faith, and to attempt to resolve any controversy, dispute or
claim arising hereunder in good faith.  Any dispute regarding the validity,
construction, interpretation, or performance of this Agreement (other than
provisions, hereof relating to any intellectual property rights, or the
confidentiality obligations contained in Article 8 hereof) shall be (1) first
attempted to be resolved between the CEO/President of each Party and failing
that (2) submitted to binding arbitration in Chicago,  Illinois, U.S.A. to be
conducted in accordance with the Arbitration Rules of the American Arbitration
Association (“AAA”); provided, however, that nothing in this Section 10.11 shall
be construed to preclude either Party from seeking provisional remedies,
including, but not limited to, temporary restraining orders and preliminary
injunctions, from any court of competent jurisdiction, in order to protect its
rights pending arbitration, but such preliminary relief shall not be sought as a
means of avoiding arbitration.  Any arbitration hereunder shall be submitted to
an arbitration tribunal made up of three (3) members, one of whom shall be
selected by Customer, one of whom shall be selected by Supplier, and one of whom
shall be selected by the other two arbitrators and who shall serve as the chair
of the panel.  All arbitration proceedings shall be conducted in English.  The
arbitration panel shall provide a reasoned opinion supported by findings of fact
and conclusions of law.  The order or award of the arbitrators shall be final
and may be enforced in any court of competent jurisdiction.  The substantially
prevailing Party in any legal or arbitration action brought by one Party against
the other Party shall be entitled, in addition to any other rights and remedies
it may have, to reimbursement for its expenses





26



 

incurred thereby, including court cost and reasonable attorney’s fees, from the
substantially non-prevailing Party.

10.12 Compliance with Laws.  Each Party will comply with all local, state or
federal Law in any jurisdiction relevant to the activities undertaken pursuant
to this Agreement or applicable to either of the Parties with respect to
performing its obligations and exercising its rights hereunder.

10.13 Non-Exclusive Remedy.  Except as otherwise set forth herein, termination
of this Agreement by a Party shall not be an exclusive remedy and all other
remedies will be available to the terminating Party, in equity and at Law.

10.14 Entire Agreement.  This Agreement and the Appendices attached hereto set
forth the entire agreement between the Parties with respect to the transactions
contemplated hereunder, and may not be amended or modified except by written
instrument duly executed by both Parties.  In the event that this Agreement
conflicts with any Purchase Order, invoice or other documents, the terms and
conditions of this Agreement shall apply. Any and all previous agreements and
understandings between the Parties regarding the subject matter of this
Agreement, whether written or oral, are superseded by this Agreement.

[Signature Page Follows]

 

 



27



 

[Signature Page to Manufacturing and Supply Agreement]

IN WITNESS WHEREOF, the Parties hereto have caused their authorized
representatives to execute this Agreement by signing below:

Jubilant HollisterStier LLC

 

Zyla Life Science US Inc.

 

 

 

 

 

 

Signature:

/s/ AMIT ARORA

 

Signature:

/s/ MARK STROBECK

 

 

 

Name: Amit Arora

 

Name: Mark Strobeck

 

 

 

Title: President

 

Title: EVP and Chief Operating Officer

 





 



 

EXHIBIT A

API AND API SPECIFICATIONS

API - Ketorolac Tromethamine USP

API Specifications:





 



 

EXHIBIT B

LIST OF PRODUCT COMPONENTS

 

 

 

Description

Use

Supplied by

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 





 



 

EXHIBIT C

QUALITY AGREEMENT

[****] Information has been excluded from the exhibit because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.





 



 

EXHIBIT D

PRODUCT SPECIFICATIONS

[****] Information has been excluded from the exhibit because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.





 



 

EXHIBIT E

CUSTOMER-OWNED EQUIPMENT

 

 

 

 

 

 

Description

Manufacturer

Model

Serial #

Supplier Equipment #

Status

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 





 



 

EXHIBIT F

API COST

[****]

 

